DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/02/2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3-6, 8-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada; Atsushi (US 20180145148 A1) hereinafter “Yamada” in view of INOUE; Yushi (US 20160254378 A1), hereinafter “INOUE”. 

With respect to claim 1, Yamada discloses a semiconductor (100, Fig.5) device comprising: 
a base (102) of a first nitride semiconductor; 
a channel layer (103) of a third nitride semiconductor provided on or above the buffer layer and having an opening portion (110); 
a barrier layer (104) of a fourth nitride semiconductor provided on or above the channel layer; and 
a contact layer (105) of a fifth nitride semiconductor provided in the opening portion and in contact with the buffer layer and the channel layer, the contact layer being electrically conductive, 
However, Yamada does not explicitly disclose a buffer layer of a second nitride semiconductor provided on or above the base; wherein a ratio of Al in a composition of the second nitride semiconductor is higher than or equal to a ratio of Al in a composition of the third nitride semiconductor, and wherein a ratio of Al in a composition of the first nitride semiconductor and a ratio of Al in a composition of the fourth nitride semiconductor are higher than the ratio of Al in the composition of the second nitride semiconductor.  
On the other hand, INOUE discloses a buffer layer 6 (Fig.1) of a second nitride semiconductor provided on or above the base 
wherein a ratio of Al in a composition of the second nitride semiconductor 6 (Fig.1) is higher than or equal to a ratio of Al in a composition of the third nitride semiconductor 7 (Fig.1) and
wherein a ratio of Al in a composition of the first nitride semiconductor 2 (Fig.1) and a ratio of Al in a composition of the fourth nitride semiconductor 8 (Fig.1) are higher than the ratio of Al in the composition of the second nitride semiconductor 6 (para, [0031] and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada according to the teaching of the INOUE in order to reduce the leakage of current.

With respect to claim 3, Yamada in view of INOUE discloses the semiconductor device according to claim 1. However, Fig 1 does not disclose, wherein a composition of the second nitride semiconductor at a surface in contact with the contact layer is represented by Ax1iGai1-iN where 0.00 < xl 0.20 (layer 26, Fig 4, para [0049])
On the other hand, Fig.4 discloses wherein a composition of the second nitride semiconductor at a surface in contact with the contact layer is represented by Ax1iGai1-iN where 0.00 < xl 0.20 (layer 26, Fig 4, para [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fig.1 according to the teachings of Fig.4 in order to make faster more efficient device.

With respect to claim 4, Yamada in view of INOUE discloses the semiconductor device according to claim 1, wherein the third nitride semiconductor and the fifth nitride semiconductor include Ga.  (Yamada, para [0011], [0037-38]).

With respect to claim 5, Yamada in view of INOUE discloses the semiconductor device according to claim 1, wherein the third nitride semiconductor and the fifth nitride semiconductor are GaN (Yamada, para [0042]).

With respect to claim 6, Yamada in view of INOUE discloses the semiconductor device according to claim 1, wherein a composition of the fourth nitride semiconductor is represented by Iny2Alx2Ga1-x2-y2N where 0.00! x2 1.00 and 0.00 y2 0.20 (assume y2 =0) (Yamada, para [0011], 0042).

With respect to claim 8, Yamada in view of INOUE discloses the semiconductor device according to claim 1, wherein the fifth nitride semiconductor contains an n-type impurity at a concentration of 1 x 1017 cm-3 to 5 x 1020 cm-3 (Yamada, para [0042]).

With respect to claim 9, Yamada in view of INOUE discloses the semiconductor device according to claim 1, wherein the fifth nitride semiconductor contains Si, Ge, or 0 or any combination of Si, Ge, and 0 as an n-type impurity (Yamada, para [0055]).

With respect to claim 10, Yamada in view of INOUE discloses the semiconductor device according to claim 1, further comprising: 
an electrode provided on the contact layer (Yamada, para [0043]). 

With respect to claim 11, Yamada in view of INOUE discloses the semiconductor device according to claim 1, wherein the base includes 
a substrate 101 (Yamada); and 
a layer of a sixth nitride semiconductor provided on the substrate (INUO, 3 Fig.1) 

With respect to claim 13, 	Yamada in view of Inoue an amplifier comprising the semiconductor device according to claim 1 (Yamada, para [0106-18] 

With respect to claim 14, Yamada in view of Inoue discloses a power supply apparatus comprising the semiconductor device according to claim 1 (Yamada, para [0101])


Claim(s) 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada; Atsushi (US 20180145148 A1) hereinafter “Yamada” in view of INOUE; Yushi (US 20160254378 A1), hereinafter “INOUE” as applied to claim1 above, and further in view of Northrup et al (Physical review B, Volume 55, Number 20,15, May 1997) 

With respect to claim 2, Yamada in view of INOUE discloses he semiconductor device according to claim 1. However, Yamada in view of INOUE do not explicitly disclose wherein a surface of the base is a (0001) surface. 
On the other hand, Northrup et al discloses wherein a surface of the base is a (0001) surface (Abs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada in view of INOUE according to the teaching of the Northrup et al in order to have a stable ALN layer.

With respect to claim 7, Yamada in view of INOUE discloses the semiconductor device according to claim 1, however it does not explicitly disclose wherein a thickness of the channel layer is 50 nm or less. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada; Atsushi (US 20180145148 A1) hereinafter “Yamada” in view of INOUE; Yushi (US 20160254378 A1), hereinafter “INOUE” as applied to claim 1 above, and further in view of (Stewart; Eric J. (US 20160181364 A1) hereinafter “Stewart”,

With respect to claim 12,	Yamada in view of INOUE discloses the semiconductor device according to claim 1. However, Yamada in view of INOUE do not explicitly disclose wherein a portion of the buffer layer below the contact layer is thinner than a portion of the buffer layer below the channel layer.
On the other hand, Stewart discloses wherein a portion of the buffer layer below the contact layer is thinner than a portion of the buffer layer below the channel layer (Stewart, Abstract and para [[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada in view of INOUE according to the teaching of the Stewart in order to reduce contact.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M./Examiner, Art Unit 2895                                                                                                                                                                                                        
/ALI NARAGHI/Examiner, Art Unit 2895